Citation Nr: 0636467	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-07 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type 2, to include as secondary to Agent 
Orange exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, to include as secondary to Agent 
Orange exposure.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disability to include, Wolff-Parkinson-White 
syndrome, to include as secondary to Agent Orange exposure.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability, to include as secondary to Agent Orange 
exposure.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
liver disability, to include as secondary to Agent Orange 
exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The RO, in its November 2002 decision, apparently reopened 
the veteran's previously denied claims.  However, the United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that even if an RO makes an initial determination to 
reopen a claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  As such, the issues for consideration 
on appeal have been recharacterized as those currently listed 
on the cover page of this decision.


The Board notes that a review of the claim files reflects 
that the veteran has raised an inferred claim of entitlement 
to service connection for diabetic retinopathy, as secondary 
to diabetes mellitus.  As this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for diabetes 
mellitus, as well as the issues of whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for peripheral neuropathy, a 
cardiovascular disability, a skin disability, and a liver 
disability, are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed rating action dated in April 1994, the 
RO denied the veteran's claim for entitlement to service 
connection for diabetes mellitus, Type 2, to include as 
secondary to Agent Orange exposure.  

2.  Since the April 1994 RO decision, diabetes mellitus 
became an evidentiary presumption under 38 C.F.R. § 3.309(e).  
Such previously unconsidered presumption considered in 
conjunction with the record as a whole, bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative nor redundant and is so significant that it 
must considered in order to fairly decide the merits of the 
claim for service connection for diabetes mellitus, to 
include as secondary to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The unappealed April 1994 RO decision which denied 
entitlement to service connection for diabetes mellitus, Type 
2, to include as secondary to Agent Orange exposure, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2006).  

2.  The evidence received since the April 1994 RO decision is 
new and material, and the veteran's claim for service 
connection for diabetes mellitus, Type 2, to include as 
secondary to Agent Orange exposure, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(as in effect 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were enacted by Congress in 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the pertinent notice and development requirements 
have been satisfied in this case, it is concluded that the 
Board may proceed with adjudicating the veteran's claim to 
reopen a previously denied claim of entitlement to diabetes 
mellitus because the Board is taking action favorable to the 
veteran by reopening the claim.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

Legal Analysis 

The veteran asserts that new and material evidence has been 
submitted to reopen his claim of entitlement to service 
connection for diabetes mellitus, to include as secondary to 
Agent Orange exposure.  In order for the veteran's claim to 
be reopened the veteran must submit evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001).

The record demonstrates that the RO, in an April 1994 
decision, denied the veteran's claim for service connection 
for diabetes mellitus secondary to Agent Orange exposure, on 
the basis that diabetes mellitus was not a disability for 
which the presumption of service connection was granted under 
the provisions of 38 C.F.R. § 3.309(e).  No appeal was taken 
from that determination.  As such, it is final.  38 U.S.C.A. 
§ 7105.  However, on May 8, 2001, years after the April 1994 
RO denial, diabetes mellitus was added as a disease for which 
the Agent Orange presumption applies under 38 C.F.R. 
§ 3.309(e).  Consequently, because this presumption was not 
previously considered when the claim was denied in April 1994 
and because it bears directly and substantially on the issue 
of entitlement to service connection for diabetes mellitus, 
Type 2, to include as secondary to Agent Orange exposure, it 
provides a basis for reopening the claim.  See Akins v. 
Derwinski, 1 Vet.App. 228, 230 (1991).  Therefore, the Board 
finds that the veteran's claim for entitlement to service 
connection for diabetes mellitus, Type 2, to include as 
secondary to Agent Orange exposure, is reopened.




ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for diabetes 
mellitus, Type 2, the appeal, to this extent, is granted.


REMAND

With respect to the issue of entitlement to service 
connection for diabetes mellitus, Type 2, to include as 
secondary to Agent Orange exposure, the veteran asserts that 
he was exposed to herbicides while stationed in Thailand.  A 
United States Airman Performance Report (AF Form 75) received 
on April 26, 1965, reflects that the veteran was a member of 
the 35 Airbase Squadron (PACAF) at Don Muang Air Force Base, 
Thailand.  The period of the report was September 1, 1964 to 
January 19, 1965.

According to directives of the Department of Defense (DOD) 
from January 2003, the DOD received a listing from the 
Defense Department of locations outside of Vietnam where 
Agent Orange was used or tested. One of these sites was 
Thailand, from 1964 to 1965.  However, the Board is unable to 
determine whether the veteran's unit was stationed at a 
location in Thailand where Agent Orange was used.  The record 
demonstrates that a Decision Review Officer, in April 2004 
and August 2004, indicated that a U.S. Army and Joint 
Services Records Research Center (JSRRC) request to determine 
whether Agent Orange was used at Don Muang Airbase was 
necessary.  However, the record does not demonstrate that 
such development was ever completed.  As such, given the fact 
that the veteran served in Thailand, between 1964 and 1965, 
the Board finds that such an attempt should be made in this 
regard. 

Further, in Kent v. Nicholson, 20 Vet. App 1 (2006) the Court 
issued a decision that established certain new requirements 
with respect to the content of the notification to be 
provided to veterans attempting to reopen previously denied 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the issues of whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for peripheral neuropathy, a 
cardiovascular disability, a skin disability, and a liver 
disability, a review of the claims file reveals that, in 
light of the Kent decision, the August 2001 AOJ notification 
letter sent to the veteran is insufficient.  Although the 
letter informed the veteran that new and material evidence 
could be submitted to reopen his claims and indicated what 
type of evidence would qualify as "new" evidence, he was 
not specifically informed of what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denials.  Therefore, the Board finds that the claim 
must be remanded for compliance with the VCAA and recent case 
law.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all required notice 
with regard to the issues on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent.  

With respect to the veteran's claims to 
reopen, he should be sent a corrective 
VCAA notice under 38 U.S.C.A. § 5103 (a) 
and 38 3.159(b) that includes an 
explanation of the information or 
evidence needed to reopen a previously 
denied claim for service connection, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App 1 (2006).

Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the element 
or elements required to establish 
service connection that were found 
insufficient in the previous final 
denials of record.
 
With respect to the veteran's claim of 
entitlement to service connection for 
diabetes mellitus, he should be informed 
as to the information and evidence 
necessary to substantiate his claim for 
service connection for diabetes mellitus, 
including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  The veteran should also be advised 
to send any evidence in his possession 
pertinent to his appeal to the VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating, or is 
necessary to substantiate, the elements 
of the claim.  Also, the veteran should 
be informed that a disability rating and 
an effective date will be assigned in 
the event of an award of the benefits 
sought, per Dingess.

2.  Undertake all appropriate action to 
attempt to verify, through official 
channels, whether there is any record of 
use of herbicides and/or pesticides in 
Thailand at the Don Muang Airbase during 
the period from 1964 to 1965.  The 
veteran's service personnel records 
should be provided with the requests for 
information.

3.  Following completion of the above, 
the AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


